Wagner, Judge,
delivered the opinion of the court.
The record in this case is a simple transcript of the proceedings as had in the Circuit Court. There is a writ of error showing that the cause was ordered to be removed to the Second District Court, but it does not appear that any action was ever taken upon it in that court. There is no judgment of the District Court set out in the record, and there is nothing to show that the cause is not still pending there. The case will be dismissed and stricken from the docket.
Judge Currier concurs ; Judge Bliss absent.